DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hosang Lee on 6/9/2022.

The application has been amended as follows: 
1. A lamp apparatus for a vehicle, the lamp apparatus comprising: 
a first light source for radiating light; and 
a first lens portion including: 
an incident portion through which the light radiated by the first light source is incident; 
a reflection portion extending from the incident portion to reflect and move the incident light; and 
an emission portion extending from the reflection portion and emitting the light reflected by the reflection portion, 
wherein the reflection portion diffuses a predetermined amount of light upon reflection of the light to form a diffusion beam pattern by the emission portion and condenses other light upon reflection to form a condensing beam pattern by the emission portion;
wherein the reflection portion includes: 
a first reflection surface formed to reflect the light incident by the incident portion so that the light is moved toward a focus; 
a second reflection surface formed to reflect the light reflected by the first reflection surface so that the light is moved toward the emission portion; and 
a third reflection surface formed to reflect a predetermined amount of light reflected by the second reflection surface so that the corresponding light is moved toward the emission portion but moved in a direction different from a path of the light moved by the second reflection surface; and
wherein the first reflection surface includes a diffusion reflection surface and a condensing reflection surface around an optical axis of the first light source so that the light reflected and moved by the diffusion reflection surface forms the diffusion beam pattern upon reflection by the second reflection surface, and 
the light reflected and moved by the condensing reflection surface is reflected by the second reflection surface and then reflected by the third reflection surface to form the condensing beam pattern.
CANCEL claims 5 and 7.
Claim 6, line 1 DELETE --claim 5--; INSERT --claim 1--.
Claim 8, line 1 DELETE --claim 7--; INSERT --claim 1--.
Claim 9, line 1 DELETE --claim 7--; INSERT --claim 1--.
Claim 10, line 1 DELETE --claim 5--; INSERT --claim 1--.
Claim 11, line 1 DELETE --claim 5--; INSERT --claim 1--.
Reasons for Allowance
Claims 1-4, 6, 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, “the first reflection surface includes a diffusion reflection surface and a condensing reflection surface around an optical axis of the first light source so that the light reflected and moved by the diffusion reflection surface forms the diffusion beam pattern upon reflection by the second reflection surface, and 
the light reflected and moved by the condensing reflection surface is reflected by the second reflection surface and then reflected by the third reflection surface to form the condensing beam pattern”. 
The diffusing reflection surface and condensing reflection surface to form different light patterns used in a successive manner as recited is not taught in the prior art and is not an obvious modification of the prior art. 
Claims 2-4, 6, 8-19 are allowed based on their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2017/0343179 teaches a multi reflector system for projection using two different reflectors for two different light outputs. 
2020/0041089 teaches multi successive reflectors to emit different light outputs, but does not teach them arranged around a focus or specifically diffusing or converging. 
11041600 teaches successive reflectors but does not teach multiple emitting light beams. 
7207705 teaches successive reflectors arranged around a focal point resulting in a converging portion and a diffusing portion, but does not teach the first reflector having different reflecting portions or the specific structures that result in the function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875